Citation Nr: 0908201	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  97-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for bronchial asthma, 
claimed as a respiratory condition.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
allergic rhinosinusitis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to 
December 1958; from November 1990 to April 1991 (including 
service in the Southwest Asia Theater of Operations in 
support of Operation Desert Shield/Desert Storm from January 
14, 1991, to April 7, 1991); and from June 26, 1994, to July 
10, 1994.  He also had periods of active duty for training 
and inactive duty for training from August 1973 until his 
separation from the National Guard in 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision, which 
denied service connection for bronchial asthma; and on appeal 
from an October 2006, which denied the Veteran's request to 
reopen previously denied claims for service connection for 
allergic rhinitis and sinusitis on the grounds of no new and 
material evidence.  These decisions were issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In July 2007, the Veteran appeared and testified at an RO 
hearing in San Juan, Puerto Rico.  The transcript of that 
hearing is of record.




FINDINGS OF FACT

1.  The record contains medical opinion evidence from 
multiple sources that relates the Veteran's current asthma 
disorder to active military service.

2.  In a December 1992 rating decision the RO denied service 
connection for an allergic rhinosinusitis disorder on the 
grounds that said disorder pre-existed the Veteran's entry on 
active duty.

3.  In an August 1996 rating decision the RO denied a 
subsequent claim for service connection for allergic 
rhinosinusitis on the grounds of no new and material 
evidence.  

4.  In March 2006 the Veteran filed a new claim for service 
connection for rhinitis and sinusitis.

5.  The Veteran's March 2006 claim for service connection for 
rhinitis and sinusitis is duplicative of his previously 
denied claims for allergic rhinosinusitis.

6.  Evidence compiled since the August 1996 decision, 
including an April 2006 from a private treating physician, is 
new and material, and raises a reasonable possibility of 
substantiating the Veteran's claims for service connection 
for rhinitis and sinusitis. 

7.  The Veteran suffered from a pre-existing 
rhinitis/sinusitis disorder at the time of his November 1990 
entry on active duty, and the Board is unable to find by 
clear and unmistakable evidence that these disorders were not 
aggravated during active duty service.





CONCLUSIONS OF LAW

1.  An asthma disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A December 1992 rating decision denying service 
connection for allergic rhinosinusitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008). 

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for allergic 
rhinosinusitis has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  A pre-existing allergic rhinitis disability was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

5.  A pre-existing sinusitis disability was aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bronchia asthma, allergic rhinitis, and sinusitis, which 
represents a complete grant of the benefits sought on appeal.  
Thus, no discussion of VA's duties to notify and assist is 
required.

Bronchial asthma

The Veteran seeks service connection for asthma, which he 
maintains is related to his exposure to toxic fumes while in-
service.  He maintains that he was not diagnosed or treated 
for asthma prior to his deployment to the Persian Gulf.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).

Medical records (including service treatment records) dated 
prior to the Veteran's deployment to the Persian Gulf contain 
no mention of asthma, but VA and private treatment records 
dated after the Veteran's return from the Persian Gulf 
reflect a diagnosis of and show treatment for asthma.  

In January 2006 the Veteran was accorded a VA compensation 
and pension (C&P) examination.  According to the examiner the 
Veteran's bronchial asthma disorder is linked to active duty 
service.  He specifically averred as follows:

In my opinion, this patient's asthmatic 
bronchitis was caused by or the result of 
his Military service in the Persian Gulf 
during the burning of the oil wells and 
the contamination of breathing air with 
smoke.

The Board finds this opinion, which was based on personal 
examination of the Veteran; appropriate diagnostic testing; 
and a review of the claims file; and which included a 
rationale for the examiner's opinion, to be highly probative 
evidence in support of the Veteran's claim.  Moreover, it is 
corroborated by an opinion from a private treating physician 
who, in treatment records dated in April 2006, opined that 
the Veteran's "bronchial asthma may be possible related to 
toxic exposure during Persian Gulf War participation."  The 
record contains no evidence to the contrary.  

Accordingly, inasmuch as the Veteran has a current diagnosis 
of a bronchial asthma disorder, and as the record contains 
competent medical evidence from a VA and a private physician 
that links this disorder to active military service, the 
Board finds that service connection on a direct basis has 
been established.  38 C.F.R. § 3.303.  Since service 
connection is being granted on a direct basis, analysis under 
the presumptive provisions of 38 C.F.R. § 3.317 is not 
warranted.  

Sinusitis and rhinitis

In a rating decision dated in December 1992 the RO denied 
service connection for an allergic rhinosinusitis disorder on 
the grounds that it pre-existed the Veteran's entry into 
active military service.  A substantive appeal was not filed, 
and the decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In July 1996 the Veteran submitted a new claim for service 
connection for allergic rhinosinusitis.  In a rating decision 
dated in August 1996 the claim was denied on the grounds of 
no new and material evidence.  An appeal to that decision was 
not filed.

In March 2006 the Veteran submitted yet another claim for 
service connection for allergic rhinosinusitis, claimed this 
time as rhinitis and sinusitis.  In an October 2006 rating 
decision these claims were denied on the grounds of no new 
and material evidence.  The Veteran has appealed.

VA regulations provide that a change in diagnosis or 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service-connected 
condition and whether the new diagnosis is a progression of 
the prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125; see also Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  

In Dorland's Medical Dictionary the term rhinosinusitis is 
defined as "inflammation of the paranasal sinuses."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1665 (31st Ed. 2007).  
According to Dorland's, "rhinitis" refers to an 
inflammation of the mucous membrane of the nose (Id. at 
1664); while "sinusitis" is defined as inflammation of a 
sinus, usually a paranasal sinus (Id. at 1746)."  Further 
perusal reveals that "rhino" is the combining form of these 
two disorders.  Id. at 1664.  Based on this evidence it is 
clear that the December 1992 decision regarding service 
connection for rhinosinusitis was inherently an adjudication 
of service connection for rhinitis and sinusitis.  
Accordingly, new and material evidence is necessary to reopen 
these claims.  Id.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence compiled since the last prior final denial of the 
claim in July 1996 includes a February 2007 treatment report 
by a private physician.  In this report the physician noted a 
"history of chronic rhinosinusitis."  According to the 
physician, "the most important event taken from the patient 
history are the recurrence of exacerbations due to 
environmental exposure."  The physician added that 
"exposure during Persian Gulf conflict (Desert Storm in 
1991) weather changes, burned oil smoke and warfare weapons 
were factors that worsened his condition.

This evidence is new since it was not of record at the time 
of the July 1996 denial.  The Board must presume the 
credibility of this evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board 
finds that it is material since it propounds a link to 
service.  It thus raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
New and material evidence having been found, the Veteran's 
claim for service connection for an allergic rhinosinusitis 
disorder must be reopened.  38 C.F.R. § 3.156.  

Having reopened the Veteran's claims for service connection 
for a rhinitis disorder and a sinusitis disorder, the Board 
has jurisdiction to review these issues de novo, based on the 
whole record.  For the reasons that follow the Board finds 
that service connection is warranted. 

As stated before, the Veteran seeks service connection for 
rhinitis and sinusitis.  He concedes that these disorders 
pre-existed his November 1990 entry on active duty, but avers 
that these conditions were aggravated by his exposure to 
environmental hazards in the Persian Gulf.  

In determining whether the Veteran's rhinitis and sinusitis 
disorders are related to service, the Board will first 
address whether the presumption of soundness attaches in this 
instance and, if so, whether it has been rebutted by clear 
and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection.  

Review of the record reveals treatment by private and 
military providers for rhinitis/sinusitis since at least 
1968.  Although the record does not indicate that an 
examination was done for purposes of the Veteran's entry into 
active duty in November 1990, an examination was done in 
April 1990.  Perusal of this record shows that an abnormality 
of the sinuses was noted.  Physician's comments were 
"sinusitis."  Since a sinuses disorder was clearly detected 
and noted during the military examination conducted a few 
months prior to the Veteran's November 1990 entry on active 
duty, and based on military and private medical records 
dating from 1968 of treatment for sinusitis/rhinitis, the 
Board finds that the evidence clearly and unmistakably favors 
a conclusion that the Veteran had a pre-existing 
rhinitis/sinusitis disorder at the time of his 1990 entry 
into active military service.  38 C.F.R. § 3.304(b).  There 
is no competent medical evidence to contradict or otherwise 
question the validity of this conclusion.  

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" 
of the pre-existing condition.  38 U.S.C. § 1153; 38 C.F.R. 
§§ 3.304(b), 3.306(b).  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the Veteran's claim is 
one for service connection.  

Service treatment records compiled throughout the Veteran's 
November 1990 to April 1991 active duty service show 
treatment for nasal congestion and sinusitis.  The Board 
particularly notes a February 1991 entry, which reads as 
follows:

Hx [history] of recurrent sinusitis, now 
worse bec of "dust" and "sand."  Pt 
[illegible] bloody mucous discharge at 
times ? maxillary tenderness.

Imp:  Chronic Sinusitis

In July 1992 the Veteran was accorded a VA C&P examination.  
In the ensuing report of examination the examiner wrote as 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for bronchial asthma, 
claimed as a respiratory condition.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
allergic rhinosinusitis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to 
December 1958; from November 1990 to April 1991 (including 
service in the Southwest Asia Theater of Operations in 
support of Operation Desert Shield/Desert Storm from January 
14, 1991, to April 7, 1991); and from June 26, 1994, to July 
10, 1994.  He also had periods of active duty for training 
and inactive duty for training from August 1973 until his 
separation from the National Guard in 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision, which 
denied service connection for bronchial asthma; and on appeal 
from an October 2006, which denied the Veteran's request to 
reopen previously denied claims for service connection for 
allergic rhinitis and sinusitis on the grounds of no new and 
material evidence.  These decisions were issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In July 2007, the Veteran appeared and testified at an RO 
hearing in San Juan, Puerto Rico.  The transcript of that 
hearing is of record.




FINDINGS OF FACT

1.  The record contains medical opinion evidence from 
multiple sources that relates the Veteran's current asthma 
disorder to active military service.

2.  In a December 1992 rating decision the RO denied service 
connection for an allergic rhinosinusitis disorder on the 
grounds that said disorder pre-existed the Veteran's entry on 
active duty.

3.  In an August 1996 rating decision the RO denied a 
subsequent claim for service connection for allergic 
rhinosinusitis on the grounds of no new and material 
evidence.  

4.  In March 2006 the Veteran filed a new claim for service 
connection for rhinitis and sinusitis.

5.  The Veteran's March 2006 claim for service connection for 
rhinitis and sinusitis is duplicative of his previously 
denied claims for allergic rhinosinusitis.

6.  Evidence compiled since the August 1996 decision, 
including an April 2006 from a private treating physician, is 
new and material, and raises a reasonable possibility of 
substantiating the Veteran's claims for service connection 
for rhinitis and sinusitis. 

7.  The Veteran suffered from a pre-existing 
rhinitis/sinusitis disorder at the time of his November 1990 
entry on active duty, and the Board is unable to find by 
clear and unmistakable evidence that these disorders were not 
aggravated during active duty service.





CONCLUSIONS OF LAW

1.  An asthma disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A December 1992 rating decision denying service 
connection for allergic rhinosinusitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008). 

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for allergic 
rhinosinusitis has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  A pre-existing allergic rhinitis disability was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

5.  A pre-existing sinusitis disability was aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bronchia asthma, allergic rhinitis, and sinusitis, which 
represents a complete grant of the benefits sought on appeal.  
Thus, no discussion of VA's duties to notify and assist is 
required.

Bronchial asthma

The Veteran seeks service connection for asthma, which he 
maintains is related to his exposure to toxic fumes while in-
service.  He maintains that he was not diagnosed or treated 
for asthma prior to his deployment to the Persian Gulf.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).

Medical records (including service treatment records) dated 
prior to the Veteran's deployment to the Persian Gulf contain 
no mention of asthma, but VA and private treatment records 
dated after the Veteran's return from the Persian Gulf 
reflect a diagnosis of and show treatment for asthma.  

In January 2006 the Veteran was accorded a VA compensation 
and pension (C&P) examination.  According to the examiner the 
Veteran's bronchial asthma disorder is linked to active duty 
service.  He specifically averred as follows:

In my opinion, this patient's asthmatic 
bronchitis was caused by or the result of 
his Military service in the Persian Gulf 
during the burning of the oil wells and 
the contamination of breathing air with 
smoke.

The Board finds this opinion, which was based on personal 
examination of the Veteran; appropriate diagnostic testing; 
and a review of the claims file; and which included a 
rationale for the examiner's opinion, to be highly probative 
evidence in support of the Veteran's claim.  Moreover, it is 
corroborated by an opinion from a private treating physician 
who, in treatment records dated in April 2006, opined that 
the Veteran's "bronchial asthma may be possible related to 
toxic exposure during Persian Gulf War participation."  The 
record contains no evidence to the contrary.  

Accordingly, inasmuch as the Veteran has a current diagnosis 
of a bronchial asthma disorder, and as the record contains 
competent medical evidence from a VA and a private physician 
that links this disorder to active military service, the 
Board finds that service connection on a direct basis has 
been established.  38 C.F.R. § 3.303.  Since service 
connection is being granted on a direct basis, analysis under 
the presumptive provisions of 38 C.F.R. § 3.317 is not 
warranted.  

Sinusitis and rhinitis

In a rating decision dated in December 1992 the RO denied 
service connection for an allergic rhinosinusitis disorder on 
the grounds that it pre-existed the Veteran's entry into 
active military service.  A substantive appeal was not filed, 
and the decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In July 1996 the Veteran submitted a new claim for service 
connection for allergic rhinosinusitis.  In a rating decision 
dated in August 1996 the claim was denied on the grounds of 
no new and material evidence.  An appeal to that decision was 
not filed.

In March 2006 the Veteran submitted yet another claim for 
service connection for allergic rhinosinusitis, claimed this 
time as rhinitis and sinusitis.  In an October 2006 rating 
decision these claims were denied on the grounds of no new 
and material evidence.  The Veteran has appealed.

VA regulations provide that a change in diagnosis or 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service-connected 
condition and whether the new diagnosis is a progression of 
the prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125; see also Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  

In Dorland's Medical Dictionary the term rhinosinusitis is 
defined as "inflammation of the paranasal sinuses."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1665 (31st Ed. 2007).  
According to Dorland's, "rhinitis" refers to an 
inflammation of the mucous membrane of the nose (Id. at 
1664); while "sinusitis" is defined as inflammation of a 
sinus, usually a paranasal sinus (Id. at 1746)."  Further 
perusal reveals that "rhino" is the combining form of these 
two disorders.  Id. at 1664.  Based on this evidence it is 
clear that the December 1992 decision regarding service 
connection for rhinosinusitis was inherently an adjudication 
of service connection for rhinitis and sinusitis.  
Accordingly, new and material evidence is necessary to reopen 
these claims.  Id.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence compiled since the last prior final denial of the 
claim in July 1996 includes a February 2007 treatment report 
by a private physician.  In this report the physician noted a 
"history of chronic rhinosinusitis."  According to the 
physician, "the most important event taken from the patient 
history are the recurrence of exacerbations due to 
environmental exposure."  The physician added that 
"exposure during Persian Gulf conflict (Desert Storm in 
1991) weather changes, burned oil smoke and warfare weapons 
were factors that worsened his condition.

This evidence is new since it was not of record at the time 
of the July 1996 denial.  The Board must presume the 
credibility of this evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board 
finds that it is material since it propounds a link to 
service.  It thus raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
New and material evidence having been found, the Veteran's 
claim for service connection for an allergic rhinosinusitis 
disorder must be reopened.  38 C.F.R. § 3.156.  

Having reopened the Veteran's claims for service connection 
for a rhinitis disorder and a sinusitis disorder, the Board 
has jurisdiction to review these issues de novo, based on the 
whole record.  For the reasons that follow the Board finds 
that service connection is warranted. 

As stated before, the Veteran seeks service connection for 
rhinitis and sinusitis.  He concedes that these disorders 
pre-existed his November 1990 entry on active duty, but avers 
that these conditions were aggravated by his exposure to 
environmental hazards in the Persian Gulf.  

In determining whether the Veteran's rhinitis and sinusitis 
disorders are related to service, the Board will first 
address whether the presumption of soundness attaches in this 
instance and, if so, whether it has been rebutted by clear 
and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection.  

Review of the record reveals treatment by private and 
military providers for rhinitis/sinusitis since at least 
1968.  Although the record does not indicate that an 
examination was done for purposes of the Veteran's entry into 
active duty in November 1990, an examination was done in 
April 1990.  Perusal of this record shows that an abnormality 
of the sinuses was noted.  Physician's comments were 
"sinusitis."  Since a sinuses disorder was clearly detected 
and noted during the military examination conducted a few 
months prior to the Veteran's November 1990 entry on active 
duty, and based on military and private medical records 
dating from 1968 of treatment for sinusitis/rhinitis, the 
Board finds that the evidence clearly and unmistakably favors 
a conclusion that the Veteran had a pre-existing 
rhinitis/sinusitis disorder at the time of his 1990 entry 
into active military service.  38 C.F.R. § 3.304(b).  There 
is no competent medical evidence to contradict or otherwise 
question the validity of this conclusion.  

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" 
of the pre-existing condition.  38 U.S.C. § 1153; 38 C.F.R. 
§§ 3.304(b), 3.306(b).  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the Veteran's claim is 
one for service connection.  

Service treatment records compiled throughout the Veteran's 
November 1990 to April 1991 active duty service show 
treatment for nasal congestion and sinusitis.  The Board 
particularly notes a February 1991 entry, which reads as 
follows:

Hx [history] of recurrent sinusitis, now 
worse bec of "dust" and "sand."  Pt 
[illegible] bloody mucous discharge at 
times ? maxillary tenderness.

Imp:  Chronic Sinusitis

In July 1992 the Veteran was accorded a VA C&P examination.  
In the ensuing report of examination the examiner wrote as 
follows:

Subjective complaints:  He complains of 
recurrent sneezing, itchy eyes, post 
nasal discharge, dry cough which was 
aggravated while at the desert.

Objective findings:  Examination reveals 
congested nasal mucosa, the nasal septum 
is straight, no pus, no polyps, 
turbinates mucosa congested.  The rest of 
the examination is normal.

X-rays of the paranasal sinuses showed cloudiness of the 
frontal sinus in the right sinus.  Diagnosis was "Allergic 
Rhino Sinusitis."

VA medical records dated after the Veteran's 1990-1991 
deployment show treatment for nasal congestion, diagnosed as 
sinusitis.  Private medical records dated after the Veteran's 
1990-1991 deployment also show treatment for nasal congestion 
diagnosed variously as rhinitis and sinusitis.  According to 
an April 2006 opinion proffered by the Veteran's private 
treating physician, the Veteran's exposure during the Persian 
Gulf conflict to weather changes, oil fire smoke, and warfare 
weapons worsened his condition.  

The foregoing active duty treatment records and private 
opinion evidence suggests that the Veteran's rhinosinusitis 
disorder worsened upon his exposure to environmental hazards 
in the Persian Gulf during Operation Desert Shield/Desert 
Storm.  The Board is therefore unable to find by clear and 
unmistakable evidence that the Veteran's pre-existing 
rhinitis/sinusitis disorders were not aggravated by active 
military service.  In fact, the evidence indicates to the 
contrary.  Accordingly, the Board finds that service 
connection for rhinitis and sinusitis is warranted.  38 
C.F.R. §§ 3.102, 3.303, 3.304.










	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for asthma is granted.

New and material evidence having been received to reopen a 
claim for entitlement to service connection for an allergic 
rhinosinusitis disorder, the petition to reopen that claim is 
granted.

Service connection for allergic rhinitis is granted.

Service connection for sinusitis is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


